Citation Nr: 1404269	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  00-16 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a cranial injury.

2.  Entitlement to an effective date earlier than December 11, 2003, for a grant of service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to March 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  From this rating decision, the Veteran perfected appeals concerning the issues of entitlement to service connection for an acquired psychiatric disorder, a bilateral knee condition, and a cranial injury.

In a January 2012 decision, the Board granted service connection for a bilateral knee disability.  Consequently, that issue is no longer before the Board.  In an August 2012 decision, the Appeals Management Center, in Washington, DC, granted service connection for an acquired psychiatric disorder.  As will be discussed further below, in December 2012, the Veteran's accredited representative submitted a notice of disagreement with the effective date of service connection for an acquired psychiatric disorder, thus putting that issue in appellate status.

In February 2009 and January 2012, the Board remanded the issues in the case at hand for additional development, and the case has been returned for further appellate review.

The Board notes that a separate decision is being issued with respect to claims of entitlement to service connection for neck and back disabilities.  This separate decision is necessary because the Veteran has offered testimony as to these issues before two different Veterans Law Judges.  The law requires that a Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal; therefore, a panel has been formed to render a separate decision on those issues.  38 U.S.C. §§ 7102(a), 7107(c); 38 C.F.R. §§ 19.3, 20.707.  

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to an effective date earlier than December 11, 2003, for a grant of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran's claimed residuals of a cranial injury were incurred in, aggravated by, or otherwise related to a disease, injury, or event in service.


CONCLUSION OF LAW

Residuals of a cranial injury were not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2013)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes January 2004 and March 2009 evidentiary development letters in which the RO advised the appellant of the evidence needed to substantiate his claims.  The appellant was advised in these letters of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  The March 2009 letter, and a letter from March 2006, advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claim, pursuant to the Court's holding in Dingess, supra.  

The Board notes that complete notice was not issued prior to the initial adjudication of the Veteran's claim in May 2004.  His claim, however, was subsequently readjudicated in the June 2008, October 2010, and August 2012 supplemental statements of the case.  Thus, any deficiencies in the timeliness of these notice letters would not be prejudicial.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records, VA medical records, available private medical records, and Social Security Administration (SSA) records.  

The RO also arranged for the Veteran to undergo VA examination in June 2012.  The Board finds that the June 2012 examination report is adequate for the purpose of adjudicating the claim.  The examiner elicited from the Veteran his history of complaints and symptoms and provided pertinent clinical findings detailing the results of the examination.  Additionally, the examiner cited from the medical record and explained his reasons for giving his stated opinion.  For these reasons, the Board concludes that the examination report in this case provides an adequate basis for a decision.

Additionally, based on the aforementioned June 2012 VA examination, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection Claims

A.  Law and Regulations

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


B.  Factual Background and Analysis

The Veteran has claimed entitlement to service connection for residuals of a cranial injury.  He essentially contends that this disability occurred as a result of an injury he sustained while competing in a judo match while on active duty.  

The Board notes that the Veteran's service treatment records reflect that he was treated in May 1963 after he was thrown onto his right shoulder in a judo match.  The Veteran has also submitted a parachute jump log reflecting that he performed approximately 25 jumps while in service.

On separation examination in January 1964 and March 1964, the examiner indicated that the Veteran's head was normal.  The Veteran marked on a January 1964 and a March 1964 Report of Medical History that he did not have any bone deformity, loss of memory, or amnesia.

A possible in-service head injury is not mentioned in any of the service treatment records or post-service medical records for the first 13 years following the Veteran's separation from service.  The earliest indication of an in-service head injury appears in a June 1977 VA examination report.  This report reflects that "The Veteran said in 1963 while participating in judo tournament, he was thrown and hit on his right shoulder and the right side of his head."

A December 1987 VA treatment record reflects that the Veteran complained of a 10-year history of headaches.  A brain scan yielded normal results.  The examiner gave a diagnosis of muscle contraction headaches.

An April 1996 VA neuropsychological evaluation notes memory problems, a mood disorder, and cognitive difficulties reflecting underlying brain damage dysfunction.  The April 1996 evaluation notes that the Veteran's spinal injuries were "sustained ... during military service and exacerbated by a 1990 crash landing of a small aircraft which he was piloting."  It was further noted that the Veteran "reported whiplash injuries, spinal injuries, and separation of his shoulder in the accident with head injury and possible loss of consciousness."

Subsequent VA treatment records contain findings of tension headaches.

In a statement he has submitted several times over the years (including in May 2004), the Veteran reported that "I still have a dent in my head and if I bump my head especially on the right side I always develop a headache within twenty four hours.  If I press on the dent it affects my right eye, ear and ear canal.  It also causes the jaw teeth on my right side to hurt both top and bottom."

On VA compensation and pension examination in June 2012, the examiner considered the Veteran's in-service judo injury.  The Veteran reported experiencing migraine headaches about two times a week.  The Veteran also reported sensitivity to light and sound.  The examiner also noted that the Veteran was involved in an airplane crash in 1990.  The examiner found that the Veteran displayed mild memory loss, mildly impaired judgment, and inappropriate social interaction.  After examining the Veteran and performing neuropsychological testing, the examiner opined that the Veteran did not have any subjective symptoms or any other residuals attributable to a traumatic brain injury.

The examiner specifically opined that the Veteran's claimed residuals were less likely than not incurred in or caused by his active duty service.  The examiner noted that even assuming that the Veteran did suffer a traumatic brain injury at the time of his judo injury, there was no documentation of cognitive deficits of record until 2011.  The examiner further noted that most people who have mild traumatic brain injuries were back to normal within three months without any special treatment.  The examiner remarked that medical literature indicated that most people usually get better after a head injury, not worse.

Concerning the claim for service connection for residuals of a cranial injury, the Board finds the opinion expressed in the June 2012 VA examiner's report to be the most credible and probative evidence of record.  The report was based on an interview of the Veteran, his reported medical history, appropriate diagnostic testing, and physical examination.  Further, a complete and through rationale is provided for the opinion rendered.  As noted, the examining physician specifically commented on the Veteran's in-service judo injury.  The June 2012 VA examiner's opinion is fully explained and consistent with the evidence of record.  As such, the Board finds the opinion of the June 2012 VA examiner to be highly persuasive that there is no connection between the Veterans' currently claimed residuals of a cranial injury and his service.  Further, none of the other medical records even suggest that there exists a medical nexus between the Veteran's currently claimed cranial symptoms and the Veteran's military service, and the Veteran himself has not presented or identified any such existing medical opinion.  Without satisfactory evidence of a connection between a present disability and the Veteran's service, service connection cannot be granted.

The Board has carefully considered the Veteran's own contentions regarding his history.  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss falling on his head during a judo match.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Additionally, although he has not worked in the field for many years, the Veteran has worked as a chiropractor.  As such, the Board recognizes that the Veteran has some knowledge of physiology.  

However, given the absence of complaints or clinical findings related to a cranial injury, the Board concludes that any suggestions by the Veteran of a continuity of symptomatology since service, while competent, are not credible.  In reaching this conclusion, the Board has considered the decision in Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), wherein the United States Court of Appeals for the Federal Circuit determined that the Board erred by finding that a claimant's report of in-service symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  However, the Board believes the instant case is clearly distinguishable, as the Board is not relying solely upon a general absence of complaints during service.  Rather, it is relying on the fact that the Veteran's service separation physical examination reflects that he had a normal head.  In fact, the Board finds it significant that the Veteran affirmatively stated on Reports of Medical Health (RMH) completed in January 1964 and March 1964 at the conclusion of his active duty service that he did not have any bone deformity, loss of memory, or amnesia.  On the January 1964 RMH, the Veteran reported that he experienced swollen of painful joints, mumps, eye trouble, sinusitis, high or low blood pressure, lameness, painful shoulder or elbow, and locked knee.  As the Veteran complained of these other symptoms, it stands to reason that he would have reported residuals of a head injury at the time.

Further, in subsequent medical records prior to 1977, the Veteran did not complain of cranial symptoms.  Significantly, on VA compensation and pension examination in August 1965 and July 1972, the Veteran did not complain of cranial symptoms.  For these reasons, the Board finds that any suggestions of chronic problems following his period of active duty are not credible. 

In short, the Board finds that there is no credible evidence of any continuity of symptomatology since the Veteran's period of active duty, and no competent medical evidence relating the claimed residuals of a cranial injury to the Veteran's service.  For these reasons, the Board concludes that the preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for residuals of a cranial injury is denied.


REMAND

As noted above, in an August 2012 decision, the Appeals Management Center, in Washington, DC, granted service connection for an acquired psychiatric disorder and established an effective date of December 11, 2003.  In December 2012, the Veteran's accredited representative asserted that there was a clear and unmistakable error (CUE) in the August 2012 decision, in that the effective date for the grant of service connection should be before December 11, 2003.

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of CUE.  When the Veteran's representative made the CUE allegation, the August 2012 decision had yet to become final.  As such, the Board interprets the allegation of CUE as a notice of disagreement with the establishment of the effective date for service connection for an acquired psychiatric disorder in the August 2012 decision.

As the Veteran has not been provided a statement of the case in response to the notice of disagreement, a remand is required for the issuance of a statement of the case on this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should issue a statement of the case to the appellant and his representative on the issue of entitlement to an effective date earlier than December 11, 2003, for the grant of service connection for an acquired psychiatric disorder.  He should also be informed of the requirements to perfect an appeal with respect to this issue. 

2.  If the Veteran perfects an appeal with respect to this matter, the RO or the AMC should ensure that any indicated development is completed before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


